Exhibit 10.4
Execution Copy



SPREAD ACCOUNT AGREEMENT


among


AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-D-A,
as Issuer,


AMBAC ASSURANCE CORPORATION,
as Insurer,


and


JPMORGAN CHASE BANK, N.A.,
as Trustee, as Trust Collateral Agent and as Collateral Agent


Dated as of November 9, 2005

 





Back to Contents

ARTICLE I

DEFINITIONS

Section 1.01. Section 1.01.Definitions 1

Section 1.02. Other Definitional Provisions 6

ARTICLE II

THE SPREAD ACCOUNT AGREEMENT COLLATERAL

Section 2.01. Grant of Security Interest by the Issuer 6

Section 2.02. Priority 7

Section 2.03. Issuer Remains Liable 7

Section 2.04. Delivery and Maintenance of Spread Account Agreement Collateral 7

Section 2.05. Termination and Release of Rights 8

Section 2.06. Non-Recourse Obligations of Issuer 9

ARTICLE III

SPREAD ACCOUNT

Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account 9

Section 3.02. Investments 10

Section 3.03. Payments; Priority of Payments 11

Section 3.04. General Provisions Regarding Spread Account 13

Section 3.05. Reports by the Collateral Agent 14

Section 3.06. Cash Collateralized Receivables 14

ARTICLE IV

THE COLLATERAL AGENT

Section 4.01. Appointment and Powers 15

Section 4.02. Performance of Duties 15

Section 4.03. Limitation on Liability 15

Section 4.04. Reliance upon Documents 16

Section 4.05. Successor Collateral Agent 16

Section 4.06. Indemnification 18

Section 4.07. Compensation and Reimbursement 18

Section 4.08. Representations and Warranties of the Collateral Agent 18

Section 4.09. Waiver of Setoffs 19

Section 4.10. Control by the Controlling Party 19

 

--------------------------------------------------------------------------------



Back to Contents

ARTICLE V

COVENANTS OF THE ISSUER

Section 5.01. Preservation of Spread Account Agreement Collateral 19

Section 5.02. Notices 19

Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets 20

Section 5.04. Noninterference, etc. 20

Section 5.05. Issuer Changes 20

ARTICLE VI

CONTROLLING PARTY; INTERCREDITOR PROVISIONS

Section 6.01. Appointment of Controlling Party 21

Section 6.02. Controlling Party's Authority 21

Section 6.03. Rights of Issuer Secured Parties 22

Section 6.04. Degree of Care 22

ARTICLE VII

REMEDIES UPON DEFAULT

Section 7.01. Remedies upon a Default 23

Section 7.02. Waiver of Default 23

Section 7.03. Restoration of Rights and Remedies 23

Section 7.04. No Remedy Exclusive 23

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Further Assurances 24

Section 8.02. Waiver 24

Section 8.03. Amendments; Waivers 24

Section 8.04. Severability 24

Section 8.05. Nonpetition Covenant 25

Section 8.06. Notices 25

Section 8.07. Term of this Agreement 27

Section 8.08. Assignments; Third-Party Rights; Reinsurance 27

Section 8.09. Consent of Controlling Party 27

Section 8.10. Consents to Jurisdiction 28

Section 8.11. Determination of Adverse Effect 28

Section 8.12. Headings 28

Section 8.13. TRIAL BY JURY WAIVED 28

Section 8.14. GOVERNING LAW 29

Section 8.15. Counterparts 29

Section 8.16. Limitation of Liability 29

ii

--------------------------------------------------------------------------------



Back to Contents

SPREAD ACCOUNT AGREEMENT

     This SPREAD ACCOUNT AGREEMENT, dated as of November 9, 2005 (this
"Agreement"), is among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-D-A, as
issuer (the "Issuer"), AMBAC ASSURANCE CORPORATION, as insurer (the "Insurer"),
and JPMORGAN CHASE BANK, N.A., as trustee (in such capacity, the "Trustee"), as
trust collateral agent (in such capacity the "Trust Collateral Agent") and as
collateral agent (in such capacity, the "Collateral Agent").

RECITALS

     WHEREAS, the Issuer was formed pursuant to the Trust Agreement dated as of
October 25, 2005 as amended and restated as of November 9, 2005(as amended from
time to time, the "Trust Agreement"), between AFS SenSub Corp., as seller, (the
"Seller") and Wilmington Trust Company, as owner trustee (the "Owner Trustee").

     WHEREAS, pursuant to a Sale and Servicing Agreement, dated as of November
9, 2005, (the "Sale and Servicing Agreement") among the Issuer, the Seller, the
Servicer, the Trust Collateral Agent and the Backup Servicer, the Seller sold to
the Issuer all of its right, title and interest in and to the Receivables and
Other Conveyed Property.

     WHEREAS, pursuant to the Indenture, dated as of November 9, 2005, (the
"Indenture"), among the Issuer, the Trustee and the Trust Collateral Agent, the
Issuer pledged all of its right, title and interest in and to the Collateral to
the Trust Collateral Agent on behalf of the Issuer Secured Parties.

     WHEREAS, the Issuer requested that the Insurer issue the Note Policy to the
Trustee to guarantee payment of the Insured Payments on each Distribution Date,
in respect of the Notes.

     WHEREAS, in consideration of the issuance of the Note Policy, the Issuer
and the Servicer have agreed that the Insurer shall have certain rights as
Controlling Party to the extent set forth in the Basic Documents, with respect
to the Collateral.

     In consideration of the premises, and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.01.      Definitions. Unless otherwise defined in this Agreement,
the following terms shall have the following meanings:

     "Accelerated Payment Amount Shortfall" has the meaning set forth in Section
1.1 of the Sale and Servicing Agreement.

     "AmeriCredit" means AmeriCredit Financial Services, Inc.

 

--------------------------------------------------------------------------------



Back to Contents

     "AmeriCredit 2005-D-A Letter Agreement" means that letter agreement, dated
November 17, 2005, by and between the Insurer and AmeriCredit and acknowledged
by the Issuer, the Seller and JPMorgan Chase Bank, N.A., in its capacities as
Trustee, Trust Collateral Agent and Collateral Agent, as the same may be revised
from time to time.

     "Cash Collateral Deposit" has the meaning set forth in Section 3.06(a).

     "Cash Collateralized Receivable"means a Delinquent Receivable for which a
deposit has been made to the Spread Account by the Servicer pursuant to Section
3.06(a).

     "Collateral Agent" means, initially JPMorgan Chase Bank, N.A., in its
capacity as collateral agent on behalf of the Issuer Secured Parties, including
its successors in interest, until a successor Person shall have become the
Collateral Agent pursuant to Section 4.05 and thereafter "Collateral Agent"
shall mean such successor Person.

     "Collateral Agent Fee" means as designated in the fee letter between
Collateral Agent and AmeriCredit.

     "Controlling Party" means the Person designated as the Controlling Party at
such time pursuant to Section 6.01.

     "Cumulative Net Loss" means the positive difference between (i) the sum of
(A) the aggregate Principal Balance of all Liquidated Receivables plus (B)
aggregate Cram Down Losses minus (ii) Liquidation Proceeds received with respect
to the Receivables described in clause (i).

     "Cumulative Net Loss Ratio" means the ratio, expressed as a percentage,
computed by dividing the Cumulative Net Losses by the Original Pool Balance.

     "Default" means, (i) if the Insurer is then the Controlling Party, any
Insurance Agreement Event of Default and (ii) if the Trustee is then the
Controlling Party, any Event of Default under Section 5.1 of the Indenture.

     "Delinquency Ratio" means, the ratio (expressed as a percentage) computed
by dividing: (a) the aggregate Principal Balance of all Receivables which were
Delinquent Receivables as of the close of business on the last day of the
related Collection Period minus the aggregate Principal Balance of all Cash
Collateralized Receivables by (b) the sum of the aggregate Principal Balance of
all Receivables as of the close of business on the first day of the related
Collection Period.

     "Delinquent Receivable" means a Receivable with respect to which 10% or
more of a scheduled payment is more than sixty (60) days past due (excluding (i)
Receivables which the Servicer has repossessed the related Financed Vehicle and
(ii) Receivables which have become Liquidated Receivables).

     "Final Termination Date" means the date that is the later of (i) the
Insurer Termination Date and (ii) the Trustee Termination Date.

     "Insured Payments" has the meaning set forth in the Note Policy.

2

--------------------------------------------------------------------------------



Back to Contents

     "Insurer Termination Date" means the date which is the latest of (i) the
date of the expiration of the Note Policy and the cancellation and return
thereof to the Insurer, (ii) the date on which the Insurer shall have received
payment and performance in full of all Insurer Issuer Secured Obligations and
(iii) the latest date on which any payment referred to above could be avoided as
a preference or otherwise under the United States Bankruptcy Code or any other
similar federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, as specified in an Opinion of Counsel delivered
to the Collateral Agent, the Insurer and the Trustee.

     "Issuer" means AmeriCredit Automobile Receivables Trust 2005-D-A.

     "Level 1 Cumulative Net Loss Test" means, for any Distribution Date
specified below, the Cumulative Net Loss Ratio for the related Collection Period
is greater than the percentage set forth opposite such Distribution Date:

Distribution Date occurring in: Percentage   December 2005 through February 2006
2.13 %       March 2006 through May 2006 3.44 %       June 2006 through August
2006 4.80 %       September 2006 through November 2006 6.17 %       December
2006 through February 2007 8.00 %       March 2007 through May 2007 9.25 %      
June 2007 through August 2007 11.00 %       September 2007 through November 2007
12.00 %       December 2007 through February 2008 12.75 %       March 2008
through May 2008 13.75 %       June 2008 through August 2008 14.75 %      
September 2008 through November 2008 15.25 %       December 2008 and thereafter
15.75 %

3

--------------------------------------------------------------------------------



Back to Contents

     "Level 1 Delinquency Test" means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth opposite such
Distribution Date:

Distribution Date occurring in: Percentage     December 2005 through April 2006
4.25%     May 2006 through October 2006 4.00%     November 2006 4.25%    
December 2006 through April 2007 5.25%     May 2007 through October 2007 5.00%  
  November 2007 5.25%     December 2007 through April 2008 5.75%     May 2008
5.50%     June 2008 through October 2008 6.00%     November 2008 6.25%    
December 2008 through April 2009 7.00%     May 2009 through October 2009 6.75%  
  November 2009 through April 2010 7.00%     May 2010 through October 2010 6.75%
    November 2010 and thereafter 7.00%  

     "Level 1 Trigger Event" means any violation of the Level 1 Cumulative Net
Loss Test, the Level 1 Delinquency Test (unless amounts are deposited to the
Spread Account with respect to the Cash Collateral Deposit pursuant to Section
3.06).

     "Level 2 Cumulative Net Loss Test" means, for any Distribution Date, the
Cumulative Net Loss Ratio for the related Collection Period is greater than the
percentage set forth in the section of the AmeriCredit 2005-D-A Letter Agreement
entitled "Spread Account: Level 2 Cumulative Net Loss Test".

     "Level 2 Delinquency Test" means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth in the section of
the AmeriCredit 2005-D-A Letter Agreement entitled "Spread Account: Level 2
Delinquency Test".

     "Level 2 Trigger Event" means the occurrence of any of the following (A) a
Servicer Termination Event, (B) violation of the Level 2 Cumulative Net Loss
Test, (C) violation of the Level 2 Delinquency Test or (D) an Insurance
Agreement Event of Default.

4

--------------------------------------------------------------------------------



Back to Contents

     "Liquidation Proceeds" means, with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable including (1) proceeds from the
disposition of the underlying financed vehicles; (2) any related insurance
proceeds; (3) other monies received from the obligor that are allocable to
principal and interest due under the automobile loan, and (4) with respect to a
Sold Receivable, the related Sale Amount.

     "Non-Controlling Party" means, at any time, the Issuer Secured Party that
is not the Controlling Party at such time.

     "Original Pool Balance" means the Pool Balance as of the Cutoff Date, plus
the aggregate Principal Balance of the Subsequent Receivables, if any, sold to
the Trust, as of their respective Subsequent Cutoff Dates.

     "Outstanding Pool Balance" means the Pool Balance as of the end of the
related Collection Period.

     "Overcollateralization Amount"means 13.00%; provided, however, if each of
the "Step-Down Conditions" set forth in the AmeriCredit 2005-D-A Letter
Agreement are satisfied on a Distribution Date set forth in the following table,
the Overcollateralization Amount shall be reduced to the amount set forth with
respect to such Distribution Date in the following table; provided, further,
however, if any of such "Step-Down Conditions" are not satisfied on any
Distribution Date in the following table, the Overcollateralization Amount for
such Distribution Date and each following Distribution Date shall equal the
Overcollateralization Amount immediately prior to the date that any such
"Step-Down Condition" is not satisfied:

Distribution Date occurring in: Overcollateralization Amount     May 2007 12.00%
    November 2007 11.00%     May 2008 10.00%  

     "Requisite Amount" will equal the Spread Account Initial Deposit on the
Closing Date, and thereafter, on each Distribution Date, the Requisite Amount
shall be equal to 2.0% of the Original Pool Balance, provided, however, that (i)
on each Distribution Date upon which a Level 1 Trigger Event has occurred and is
continuing, and upon each Distribution Date thereafter (unless no Level 1
Trigger Event has occurred for three consecutive months) the Requisite Amount
shall be equal to the greater of (x) 6.0% of the Outstanding Pool Balance or (y)
4.0% of the Original Pool Balance; and (ii) on each Distribution Date upon which
a Level 2 Trigger Event has occurred and upon each Distribution Date thereafter,
the Requisite Amount shall be equal to 100% of the Outstanding Pool Balance.

     "Security Interests"means the security interests and Liens in the Spread
Account Agreement Collateral granted pursuant to Section 2.01.

     "Seller" means AFS SenSub Corp.

5

--------------------------------------------------------------------------------



Back to Contents

     "Spread Account" means the account designated as such, established and
maintained pursuant to Article Three.

     "Spread Account Agreement Collateral" has the meaning set forth in
Section 2.01.

     "Spread Account Claim Amount" has the meaning set forth in Section 1.1 of
the Sale and Servicing Agreement.

     "Trigger Event" means a Level 1 Trigger Event or a Level 2 Trigger Event.

     "Trustee Termination Date" means the date which is the latest of the date
on which (i) the Trustee shall have received, as Trustee for the holders of the
Notes, payment and performance in full of all Trustee Issuer Secured Obligations
and (ii) all payments in respect of the Notes shall have been made and the
Indenture shall have been satisfied and discharged pursuant to the terms of
Article IV of the Indenture.

     "Uniform Commercial Code" or "UCC" means the Uniform Commercial Code in
effect in the relevant jurisdiction, as the same may be amended from time to
time.

     Section 1.02.      Other Definitional Provisions.


       (a)     Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Sale and Servicing Agreement or the
Indenture, as the case may be.


       (b)     The terms "hereof,""herein" or "hereunder," unless otherwise
modified by more specific reference, shall refer to this Agreement in its
entirety. Unless otherwise indicated in context, the terms
"Article,""Section,""Appendix,""Exhibit" or "Annex" shall refer to an Article or
Section of, or Appendix, Exhibit or Annex to, this Agreement. The definition of
a term shall include the singular, the plural, the past, the present, the
future, the active and the passive forms of such term.


ARTICLE II     

THE SPREAD ACCOUNT AGREEMENT COLLATERAL


       Section 2.01.      Grant of Security Interest by the Issuer. In order to
secure the performance of Issuer Secured Obligations, to the extent provided
herein, the Issuer hereby pledges, assigns, grants, transfers and conveys to the
Collateral Agent, on behalf of and for the benefit of the Issuer Secured
Parties, a lien on and security interest in (which lien and security interest is
intended to be prior to all other Liens), all of its right, title and interest
in and to the following (all being collectively referred to herein as the
"Spread Account Agreement Collateral" and constituting Spread Account Agreement
Collateral hereunder):


         (a)     the Spread Account established pursuant to Section 3.01, and
each other account owned by the Issuer and established pursuant to this
Agreement and maintained by the Collateral Agent (including, without limitation,
the Spread Account Initial Deposit related thereto and all additional monies,
checks, securities, investments and other documents from time to time held in or
evidencing any such accounts);

6

--------------------------------------------------------------------------------



Back to Contents

         (b)     all of the Issuer's right, title and interest in and to
investments made with proceeds of the property described in clause (a) above, or
made with amounts on deposit in the Spread Account; and


         (c)     all distributions, revenues, products, substitutions, benefits,
profits and proceeds, in whatever form, of any of the foregoing whether now
owned or hereafter acquired.


       Section 2.02.      Priority. The Issuer intends the security interests in
favor of the Issuer Secured Parties to be prior to all other Liens in respect of
the Spread Account Agreement Collateral, and the Issuer shall take all actions
necessary to obtain and maintain, in favor of the Collateral Agent, for the
benefit of the Issuer Secured Parties, a first lien on and a first priority,
perfected security interest in the Spread Account Agreement Collateral
including, without limitation, the filing of a UCC-1 financing statement
relating to the Spread Account Agreement Collateral. Subject to the provisions
hereof specifying the rights and powers of the Collateral Agent at the direction
of the Controlling Party from time to time to control certain specified matters
relating to the Spread Account Agreement Collateral, each Issuer Secured Party
shall have all of the rights, remedies and recourse with respect to the Spread
Account Agreement Collateral afforded a Secured Party under the Uniform
Commercial Code, and all other applicable law in addition to, and not in
limitation of, the other rights, remedies and recourse granted to such Issuer
Secured Parties by this Agreement or any other law relating to the creation and
perfection of liens on, and security interests in, the Spread Account Agreement
Collateral.


       Section 2.03.      Issuer Remains Liable. The Security Interests are
granted as security only and shall not (i) transfer or in any way affect or
modify, or relieve either the Issuer from, any obligation to perform or satisfy,
any term, covenant, condition or agreement to be performed or satisfied by the
Issuer under or in connection with this Agreement, the Insurance Agreement or
any other Basic Documents to which it is a party or (ii) impose any obligation
on any of the Issuer Secured Parties or the Collateral Agent to perform or
observe any such term, covenant, condition or agreement or impose any liability
on any of the Issuer Secured Parties or the Collateral Agent for any act or
omission on its part relative thereto or for any breach of any representation or
warranty on its part contained therein or made in connection therewith, except,
in each case, to the extent provided herein and in the other Basic Documents.


       Section 2.04.      Delivery and Maintenance of Spread Account Agreement
Collateral.


         (a)     The Collateral Agent agrees to maintain the Spread Account
Agreement Collateral received by it (or evidence thereof, in the case of
book-entry securities in the name of the Collateral Agent) and all records and
documents relating thereto at the office of the Collateral Agent specified in
Section 8.06 or such other address as may be approved by the Controlling Party.
The Collateral Agent shall keep all Spread Account Agreement Collateral and
related documentation in its possession separate and apart from all other
property that it is holding in its possession and from its own general assets
and shall maintain accurate records pertaining to the Eligible Investments and
Spread Account included in the Spread Account Agreement Collateral in such a
manner as shall enable the Collateral Agent and the Issuer Secured Parties to
verify the accuracy of such record-keeping. The Collateral Agent's books and
records shall at all times show that the Spread Account Agreement Collateral is
held by the Collateral Agent as agent of the Issuer Secured Parties and is not
the property of the Collateral Agent. The Collateral Agent will promptly report
to each Issuer Secured Party and the Issuer any failure on its part to hold the
Spread Account Agreement Collateral as provided in this Section 2.04(a) and will
promptly take appropriate action to remedy any such failure.

7

--------------------------------------------------------------------------------



Back to Contents

         (b)     The Collateral Agent shall permit each of the Issuer Secured
Parties, or their respective duly authorized representatives, attorneys,
auditors or designees, to inspect the Spread Account Agreement Collateral in the
possession of or otherwise under the control of the Collateral Agent pursuant
hereto at such reasonable times during normal business hours as any such Issuer
Secured Party may reasonably request upon not less than one Business Day's prior
written notice. The costs and expenses associated with any such inspection will
be paid by the party making such inspection.


         (c)     All Spread Account Agreement Collateral shall be transferred to
the Collateral Agent on behalf of the Issuer Secured Party in a manner
consistent with the definition of "Delivery" set forth in the Sale and Servicing
Agreement.


         (d)     Notwithstanding anything to the contrary herein, the Collateral
Agent: (i) is and will be acting on behalf of the Issuer Secured Parties as a
securities intermediary under Article Eight of the UCC; (ii) shall establish and
maintain the Spread Account for the benefit of the Issuer Secured Parties as a
holder of a security interest in the Spread Account Agreement Collateral and the
Spread Account; (iii) shall treat all of the assets in the Spread Account (other
than cash) as financial assets under Article Eight of the UCC; (iv) shall not
hold, or exercise control (within the meaning of Article Eight or Nine of the
UCC) over, the Spread Account Agreement Collateral and/or the Spread Account for
the benefit of any person or entity other than the Issuer Secured Parties;
(v) has received notice of the Issuer Secured Parties' interest in the assets
contained and/or to be contained in the Spread Account; and (vi) shall take
instructions only from the Issuer Secured Party constituting the Controlling
Party hereunder (and shall comply with entitlement orders originated by such
Issuer Secured Party without any consent of and notwithstanding any alternate
direction of the Issuer) with respect to the Spread Account and/or the Spread
Account Agreement Collateral, including, without limitation, all instructions
with respect to the acquisition, transfer and disposition of assets in the
Spread Account and the proceeds thereof. In accordance with the choice of law
governing this Agreement set forth in Section 8.14 herein, for purposes of
Article Eight of the UCC the jurisdiction of the Collateral Agent is deemed to
be New York.


       Section 2.05.      Termination and Release of Rights.


         (a)     On the Insurer Termination Date, the rights, remedies, powers,
duties, authority and obligations conferred upon the Insurer pursuant to this
Agreement in respect of the Spread Account Agreement Collateral shall terminate
and be of no further force and effect and all rights, remedies, powers, duties,
authority and obligations of the Insurer with respect to such Spread Account
Agreement Collateral shall be automatically released; provided that any
indemnity provided to or by the Insurer herein shall survive such Insurer
Termination Date. If the Insurer is acting as Controlling Party on the related
Insurer Termination Date, the Insurer agrees, at the expense of the Issuer, to
execute and deliver such instruments as the successor Controlling Party may
reasonably request to effectuate such release, and any such instruments so
executed and delivered shall be fully binding on the Insurer and any Person
claiming by, through or under the Insurer.

8

--------------------------------------------------------------------------------



Back to Contents

         (b)     On the Trustee Termination Date, the rights, remedies, powers,
duties, authority and obligations, if any, conferred upon the Trustee pursuant
to this Agreement in respect of the Spread Account Agreement Collateral shall
terminate and be of no further force and effect and all such rights, remedies,
powers, duties, authority and obligations of the Trustee with respect to such
Spread Account Agreement Collateral shall be automatically released; provided
that any indemnity provided to the Trustee herein shall survive such Trustee
Termination Date. If the Trustee is acting as Controlling Party on the related
Trustee Termination Date, the Trustee agrees, at the expense of the Issuer, to
execute and deliver such instruments as the Issuer may reasonably request to
effectuate such release, and any such instruments so executed and delivered
shall be fully binding on the Trustee.


         (c)     On the Final Termination Date, the rights, remedies, powers,
duties, authority and obligations conferred upon the Collateral Agent and each
Issuer Secured Party pursuant to this Agreement shall terminate and be of no
further force and effect and all rights, remedies, powers, duties, authority and
obligations of the Collateral Agent and each Issuer Secured Party with respect
to the Spread Account Agreement Collateral shall be automatically released. On
the Final Termination Date, the Collateral Agent agrees, and each Issuer Secured
Party agrees, at the expense of the Issuer, to execute such instruments of
release, in recordable form if necessary, in favor of the Issuer as the Issuer
may reasonably request, to deliver any Spread Account Agreement Collateral in
its possession to the Issuer, and to otherwise release the lien of this
Agreement and release and deliver to the Issuer the Spread Account Agreement
Collateral.


       Section 2.06.      Non-Recourse Obligations of Issuer. Notwithstanding
anything herein or in the other Basic Documents to the contrary, the parties
hereto agree that the obligations of the Issuer hereunder shall be recourse only
to the extent of amounts released to the Issuer pursuant to Section 3.03(b)(ii)
and retained by the Issuer in accordance with the next sentence. The Issuer
agrees that it shall not declare or make any payment to the Seller or
AmeriCredit except in accordance with the Basic Documents. Nothing contained
herein shall be deemed to limit the rights of the Noteholders under any other
Basic Document.


ARTICLE III     

SPREAD ACCOUNT


       Section 3.01.      Establishment of Spread Account; Initial Deposit into
Spread Account; Maintenance of Spread Account.


         (a)     On or prior to the Closing Date, the Collateral Agent shall
establish, at its office or at another depository institution or trust company
an Eligible Deposit Account, designated, "Spread Account–JPMorgan Chase Bank,
N.A., as Collateral Agent for Ambac Assurance Corporation and JPMorgan Chase
Bank, N.A., as Trustee and Trust Collateral Agent Re: AmeriCredit Automobile
Receivables Trust 2005-D-A, Class A Asset-Backed Notes Series 2005-D-A" (the
"Spread Account"). The Spread Account shall be maintained by the Collateral
Agent at all times separate and apart from any other account of AmeriCredit, the
Seller, the Servicer or the Issuer. The Spread Account shall be maintained at
the same depository institution (which depository institution may be changed
from time to time in accordance with this Agreement). If the Spread Account
ceases to be an Eligible Deposit Account, the Collateral Agent shall notify the
Controlling Party of such fact and shall establish within five Business Days of
such determination, in accordance with Section 3.04(a), a successor Spread
Account thereto, which shall be an Eligible Deposit Account, at another
depository institution acceptable to the Controlling Party.

9

--------------------------------------------------------------------------------



Back to Contents

         (b)     No withdrawals may be made of funds in the Spread Account
except as provided in Section 3.03. Except as specifically provided in this
Agreement, funds in the Spread Account shall not be commingled with any other
moneys. All moneys deposited from time to time in the Spread Account and all
investments made with such moneys shall be held by the Collateral Agent as part
of the Spread Account Agreement Collateral.


         (c)     On the Closing Date, Issuer shall provide or cause to be
provided to the Collateral Agent for deposit into the Spread Account an amount
equal to the Spread Account Initial Deposit.


         (d)     On each Distribution Date, after giving effect to all payments
to be made on the related Distribution Date, the Collateral Agent shall cause to
be maintained in the Spread Account an amount equal to the Requisite Amount in
accordance with Article V of the Sale and Servicing Agreement. Any amounts
deposited with respect to the Cash Collateral Deposit shall not be included for
the purposes of determining whether the amount maintained in the Spread Account
equals the Requisite Amount.


       Section 3.02.      Investments.


         (a)     Funds which may at any time be held in the Spread Account shall
be invested and reinvested by the Collateral Agent, at the written direction
(which may include, subject to the provisions hereof, general standing
instructions) of the Issuer (unless a Default shall have occurred and be
continuing, in which case at the written direction of the Controlling Party if
it so elects) or its designee received by the Collateral Agent by 1:00 p.m.
New York City time, on the Business Day prior to the date on which such
investment shall be made, in one or more Eligible Investments in the manner
specified in Section 3.02(b) and (c). If no written direction with respect to
any portion of such Spread Account is received by the Collateral Agent, the
Spread Account Agreement Collateral Agent shall invest such funds overnight in
money market mutual funds described in paragraph (d) of the definition of the
term "Eligible Investments," provided that the Collateral Agent shall not be
liable for any loss or absence of income resulting from such investments.

10

--------------------------------------------------------------------------------



Back to Contents

         (b)     Each investment made pursuant to this Section on any date shall
mature not later than the Business Day immediately preceding the Distribution
Date next succeeding the day such investment is made or payable on demand,
provided that any investment of funds in the Spread Account maintained with the
Collateral Agent in any investment as to which the Collateral Agent is the
obligor, if otherwise qualified as an Eligible Investment may mature on the
Distribution Date next succeeding the date of such investment.


         (c)     Subject to the other provisions hereof, the Collateral Agent
shall have sole control over each such investment and the income thereon, and
any certificate or other instrument evidencing any such investment, if any,
shall be delivered directly to the Collateral Agent or its agent, together with
each document of transfer, if any, necessary to transfer title to such
investment to the Collateral Agent in a manner which complies with Section 2.04
and the requirements of the definition of "Eligible Investments."


         (d)     If amounts on deposit in the Spread Account are at any time
invested in an Eligible Investment payable on demand, the Collateral Agent shall
(i) consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Eligible Investment is permitted to
mature under the provisions hereof and (ii) demand payment of all amounts due
thereunder promptly upon receipt of written notice from the Controlling Party to
the effect that such investment does not constitute an Eligible Investment.


         (e)     All moneys on deposit in the Spread Account, together with any
deposits or securities in which such moneys may be invested or reinvested, and
any gains from such investments, shall constitute Spread Account Agreement
Collateral hereunder subject to the Security Interests of the Issuer Secured
Parties.


         (f)     Subject to Section 4.03, the Collateral Agent shall not be
liable by reason of any insufficiency in amounts on deposit in the Spread
Account resulting from any loss on any Eligible Investment included therein
except for losses attributable to the Collateral Agent's failure to make
payments on Eligible Investments as to which the Collateral Agent, in its
commercial capacity, is obligated. All income or loss on investments of funds in
the Spread Account shall be reported by AmeriCredit as taxable income or loss.


       Section 3.03.      Payments; Priority of Payments.


         (a)     On or before the second Business Day prior to each Distribution
Date, the Collateral Agent will make the following calculations on the basis of
information (including, without limitation, the amount of any Spread Account
Claim Amount and the amount of any Accelerated Payment Amount Shortfall)
received pursuant to Article IV of the Sale and Servicing Agreement from the
Servicer; provided, however, that if the Collateral Agent receives written
notice from the Insurer, the Trustee, the Issuer or the Servicer of the
occurrence of a Trigger Event, such notice shall be determinative for the
purposes of determining the Requisite Amount:

11

--------------------------------------------------------------------------------



Back to Contents

           (i)     determine the amounts to be on deposit in the Spread Account
on such Distribution Date which will be available to satisfy any Spread Account
Claim Amount;


           (ii)     determine  the amounts, if any, to be paid from the Spread
Account with respect to the Spread Account Claim Amount;


           (iii)     determine the amounts to be on deposit in the Spread
Account on that Distribution Date which will be available to satisfy any
Accelerated Payment Amount Shortfall; and


           (iv)     determine  the amounts, if any, to be paid from the Spread
Account with respect to the Accelerated Payment Amount Shortfall.

     On such Distribution Date, the Collateral Agent shall deliver a certificate
to the Trust Collateral Agent and the Insurer with respect to any Deficiency
Notice and any Accelerated Payment Shortfall Notice, stating the amount, if any,
to be distributed to the Trust Collateral Agent on that Distribution Date in
respect of such Accelerated Payment Shortfall Amount and in respect of such
Spread Account Claim Amount.

       (b)     On each Distribution Date, the Collateral Agent shall make the
following payments from the Spread Account (to the extent of funds available in
the Spread Account) in the following order of priority:


         (i)     if the Trust Collateral Agent has delivered a Deficiency Notice
and if there exists a Spread Account Claim Amount, to the Trust Collateral Agent
for deposit in the Collection Account the amount of such Spread Account Claim
Amount; and


         (ii)     any funds in the Spread Account (excluding net of any amounts
deposited with respect to the Cash Collateral Deposit) in excess of the
Requisite Amount, after making the withdrawals therefrom required by clause (i)
of this Section 3.03(b) (to the extent of funds available in excess of the
Requisite Amount) and any funds remaining in the Spread Account as of the
Distribution Date immediately following the Final Termination Date will be
applied by the Collateral Agent in the following order of priority:


           (A)     if the Trust Collateral Agent has delivered an Accelerated
Payment Shortfall Notice and if there exists an Accelerated Payment Amount
Shortfall, to the Trust Collateral Agent for deposit in the Collection Account
the amount of such Accelerated Payment Amount Shortfall;

12

--------------------------------------------------------------------------------



Back to Contents

           (B)     to the payment of any expenses payable pursuant to Section
4.5 of the Sale and Servicing Agreement to the extent not paid by the Servicer;


           (C)     to the Trust Collateral Agent for payment to any replacement
servicer any accrued and unpaid replacement servicer fees, transition costs or
additional compensation to the extent not paid by AmeriCredit or pursuant to the
Sale and Servicing Agreement;


           (D)     to the Trust Collateral Agent for payment to the Insurer, any
amounts due and owing to the Insurer that were not paid under clause (vi) of
Section 5.7(b) of the Sale and Servicing Agreement;


           (E)     to the Backup Servicer, any indemnification amounts payable
by the Servicer to the Backup Servicer to the extent not paid by the Servicer;


           (F)     to the holder(s) of the Certificates, any remaining funds in
the Spread Account in excess of the Requisite Amount.


     Section 3.04.      General Provisions Regarding Spread Account.


       (a)     Promptly upon the establishment (initially or upon any
relocation) of the Spread Account hereunder, the Collateral Agent shall advise
the Issuer and each Issuer Secured Party in writing of the name and address of
the depository institution or trust company where the Spread Account has been
established (if not at JPMorgan Chase Bank, N.A. or any successor Collateral
Agent in its commercial banking capacity), the name of the officer of the
depository institution who is responsible for overseeing the Spread Account, the
account number and the individuals whose names appear on the signature cards for
the Spread Account. The Issuer shall cause each such depository institution or
trust company to execute a written agreement, in form and substance reasonably
satisfactory to the Controlling Party, waiving, and the Collateral Agent by its
execution of this Agreement hereby waives (except to the extent expressly
provided herein), in each case to the extent permitted under applicable law,
(i) any banker's or other statutory or similar Lien, and (ii) any right of
set-off or other similar right under applicable law with respect to the Spread
Account and agreeing, and the Collateral Agent by its execution of this
Agreement hereby agrees to notify the Issuer and each Issuer Secured Party of
any charge or claim against or with respect to such Spread Account. The
Collateral Agent shall give the Issuer and each Issuer Secured Party at least
ten Business Days' prior written notice of any change in the location of the
Spread Account or in any related account information. Anything herein to the
contrary notwithstanding, unless otherwise consented to by the Controlling Party
in writing, the Collateral Agent shall have no right to change the location of
the Spread Account


       (b)     Upon the written request of the Controlling Party or the Issuer,
the Collateral Agent shall cause, at the expense of the Issuer, the depository
institution at which the Spread Account is located to forward to the requesting
party copies of all monthly account statements for the Spread Account.

13

--------------------------------------------------------------------------------



Back to Contents

       (c)     No passbook, certificate of deposit or other similar instrument
evidencing the Spread Account shall be issued, and all contracts, receipts and
other papers, if any, governing or evidencing the Spread Account shall be held
by the Collateral Agent.


     Section 3.05.      Reports by the Collateral Agent. The Collateral Agent
shall report to the Issuer, the Insurer, the Trustee (unless the Trustee is the
same party as the Collateral Agent), the Trust Collateral Agent and the
Servicer, on a monthly basis no later than each Distribution Date, the amount on
deposit in the Spread Account and the identity of the investments included
therein as of the last day of the related Collection Period, and shall provide
accountings of deposits into and withdrawals from the Spread Account, and of the
investments made therein, upon the request of the Issuer, the Insurer or the
Servicer.


     Section 3.06.      Cash Collateralized Receivables.


       (a)     On any date after the Outstanding Pool Balance has declined to
33% of the Original Pool Balance, if (i) the Delinquency Ratio violates the
Level 1 Delinquency Test, (ii) the amount on deposit in the Spread Account
equals or exceeds the Requisite Amount and (iii) the Pro Forma Note Balance
equaled the Required Pro Forma Note Balance on the immediately preceding
Distribution Date, then the Servicer shall have the option of making a deposit
into the Spread Account to prevent the occurrence of a Level 1 Trigger. If the
Servicer elects to exercise such option, then on each Distribution Date the
Servicer shall deposit into the Spread Account the amount necessary to maintain
the Cash Collateral Deposit until such time as the Delinquency Ratio (without
taking into account any reduction for Cash Collateralized Receivables) is at a
level that does not violate the Level 1 Delinquency Test or Level 2 Delinquency
Test. As of any date of determination, the "Cash Collateral Deposit" shall equal
the greater of (x) the aggregate Principal Balance of 100% of the Receivables
that are ninety (90) or more days past due or (y) the aggregate Principal
Balance of the minimum amount of Delinquent Receivables necessary to reduce the
Delinquency Ratio to a level that does not violate the Level 1 Delinquency Test.


       (b)     On each Distribution Date, upon which (i) the Delinquency Ratio
(without taking into account any reduction for Cash Collateralized Receivables)
is at a level that does not violate the Level 1 Delinquency Test or Level 2
Delinquency Test, (ii) no Trigger Event is in effect and (iii) the amount on
deposit in the Spread Account (net of the Cash Collateral Deposit) is equal to
or exceeds the Requisite Amount, then the Collateral Agent shall distribute the
Cash Collateral Deposit in accordance with the priorities set forth in Section
3.03(b)(ii).

14

--------------------------------------------------------------------------------



Back to Contents

ARTICLE IV     

THE COLLATERAL AGENT


       Section 4.01.      Appointment and Powers. Subject to the terms and
conditions hereof, each of the Issuer Secured Parties hereby appoints JPMorgan
Chase Bank, N.A. as the Collateral Agent with respect to the Spread Account
Agreement Collateral, and JPMorgan Chase Bank, N.A. hereby accepts such
appointment and agrees to act as Collateral Agent with respect to the Spread
Account Agreement Collateral, for the Issuer Secured Parties, to maintain
custody and possession of such Spread Account Agreement Collateral (except as
otherwise provided hereunder) and to perform the other duties of the Collateral
Agent in accordance with the provisions of this Agreement. Each Issuer Secured
Party hereby authorizes the Collateral Agent to take such action on its behalf,
and to exercise such rights, remedies, powers and privileges hereunder, as the
Controlling Party may direct and as are specifically authorized to be exercised
by the Collateral Agent by the terms hereof, together with such actions, rights,
remedies, powers and privileges as are reasonably incidental thereto. The
Collateral Agent shall act (and shall be completely protected in so acting) upon
and in compliance with the written instructions of the Controlling Party
delivered pursuant to this Agreement promptly following receipt of such written
instructions; provided that the Collateral Agent shall not act in accordance
with any instructions (i) which are not authorized by, or in violation of the
provisions of, this Agreement, (ii) which are in violation of any applicable
law, rule or regulation or (iii) for which the Collateral Agent has not received
reasonable indemnity. Receipt of such instructions shall not be a condition to
the exercise by the Collateral Agent of its express duties hereunder, except
where this Agreement provides that the Collateral Agent is permitted to act only
following and in accordance with such instructions.


       Section 4.02.      Performance of Duties. The Collateral Agent shall have
no duties or responsibilities except those expressly set forth in this Agreement
and the other Basic Documents to which the Collateral Agent is a party or as
directed by the Controlling Party in accordance with this Agreement. The
Collateral Agent shall not be required to take any discretionary actions
hereunder except at the written direction and with indemnification satisfactory
to it from the Controlling Party.


       Section 4.03.      Limitation on Liability. Neither the Collateral Agent
nor any of its directors, officers or employees shall be liable for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith,
except that the Collateral Agent shall be liable for its negligence, bad faith
or willful misconduct; nor shall the Collateral Agent be responsible for the
validity, effectiveness, value, sufficiency or enforceability against the Issuer
of this Agreement or any of the Spread Account Agreement Collateral (or any part
thereof). Notwithstanding any term or provision of this Agreement, the
Collateral Agent shall incur no liability to the Issuer or the Issuer Secured
Parties for any action taken or omitted by the Collateral Agent in connection
with the Spread Account Agreement Collateral, except for the negligence or
willful misconduct on the part of the Collateral Agent, and, further, shall
incur no liability to the Issuer Secured Parties except for negligence or
willful misconduct in carrying out its duties to the Issuer Secured Parties.
Subject to Section 4.04, the Collateral Agent shall be completely protected and
shall incur no liability to any such party in relying upon the accuracy, acting
in reliance upon the contents, and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document reasonably believed
by the Collateral Agent to be genuine and to have been duly executed by the
appropriate signatory, and (absent actual knowledge to the contrary) the
Collateral Agent shall not be required to make any independent investigation
with respect thereto. The Collateral Agent shall at all times be free
independently to establish to its reasonable satisfaction, but shall have no
duty to independently verify, the existence or nonexistence of facts that are a
condition to the exercise or enforcement of any right or remedy hereunder or
under any of the Basic Documents. The Collateral Agent may consult with counsel
selected by it with due care, and shall not be liable for any action taken or
omitted to be taken by it hereunder in good faith and in accordance with the
written advice of such counsel. The Collateral Agent shall not be under any
obligation to exercise any of the remedial rights or powers vested in it by this
Agreement or to follow any direction from the Controlling Party unless it shall
have received reasonable security or indemnity satisfactory to the Collateral
Agent against the costs, expenses and liabilities which might be incurred by it.

15

--------------------------------------------------------------------------------



Back to Contents

       Section 4.04.      Reliance upon Documents. In the absence of bad faith
or negligence on its part, the Collateral Agent shall be entitled to rely on any
communication, instrument, paper or other document reasonably believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons and shall have no liability in acting, or omitting to act, where such
action or omission to act is in reasonable reliance upon any statement or
opinion contained in any such document or instrument.


       Section 4.05.      Successor Collateral Agent.


         (a)     Any Person into which the Collateral Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer its trust business and assets as a whole, or substantially as a whole,
or any Person resulting from any such conversion, merger, consolidation, sale or
transfer to which the Collateral Agent is a party, shall (provided it is
otherwise qualified to serve as the Collateral Agent hereunder and is acceptable
to the Insurer) be and become a successor Collateral Agent hereunder and be
vested with all of the title to and interest in the Spread Account Agreement
Collateral and all of the trusts, powers, discretions, immunities, privileges
and other matters as was its predecessor without the execution or filing of any
instrument or any further act, deed or conveyance on the part of any of the
parties hereto, anything herein to the contrary notwithstanding, except to the
extent, if any, that any such action is necessary to perfect, or continue the
perfection of, the security interest of the Issuer Secured Parties in the Spread
Account Agreement Collateral.


         (b)     The Collateral Agent and any successor Collateral Agent may
resign only (i) upon a determination that by reason of a change in legal
requirements the performance of its duties under this Agreement would cause it
to be in violation of such legal requirements in a manner which would result in
a material adverse effect on the Collateral Agent as evidenced by an Opinion of
Counsel delivered to the Insurer, and the Controlling Party does not elect to
waive the Collateral Agent's obligation to perform those duties which render it
legally unable to act or elect to delegate those duties to another Person, or
(ii) with the prior written consent of the Controlling Party. The Collateral
Agent shall give not less than 60 days' prior written notice of any such
permitted resignation by registered or certified mail to the other Issuer
Secured Party and the Issuer; provided, that such resignation shall take effect
only upon the date which is the latest of (A) the effective date of the
appointment of a successor Collateral Agent acceptable to the Insurer (provided
that an Insurer Default has not occurred and is continuing) and the acceptance
in writing by such successor Collateral Agent of such appointment and of its
obligation to perform its duties hereunder in accordance with the provisions
hereof, (B) delivery of the Collateral to such successor to be held in
accordance with the procedures specified in Article Two, and (C) receipt by the
Controlling Party of an Opinion of Counsel to the effect described in
Section 5.05. Notwithstanding the preceding sentence, if by the contemplated
date of resignation specified in the written notice of resignation delivered as
described above no successor Collateral Agent or temporary successor Collateral
Agent has been appointed Collateral Agent or becomes the Collateral Agent
pursuant to Section 4.05(d), the resigning Collateral Agent may petition a court
of competent jurisdiction in New York, New York for the appointment of a
successor acceptable to the Insurer (provided that an Insurer Default has not
occurred and is continuing). Notwithstanding anything herein to the contrary, if
the Trustee, the Trust Collateral Agent and Collateral Agent are the same party
and the Trustee or the Trust Collateral Agent resigns under the Indenture, the
Collateral Agent may resign in accordance with the procedures for resignation of
the Trustee and the Trust Collateral Agent under the Indenture.

16

--------------------------------------------------------------------------------



Back to Contents

         (c)     The Collateral Agent may be removed by the Controlling Party at
any time, with or without cause, by an instrument or concurrent instruments in
writing delivered to the Collateral Agent, the other Issuer Secured Party and
the Issuer. A temporary successor may be removed at any time to allow a
successor Collateral Agent to be appointed pursuant to Section 4.05(d). Any
removal pursuant to the provisions of this subsection (c) shall take effect only
upon the date which is the latest of (i) the effective date of the appointment
of a successor Collateral Agent acceptable to the Insurer (provided that an
Insurer Default has not occurred and is continuing) and the acceptance in
writing by such successor Collateral Agent of such appointment and of its
obligation to perform its duties hereunder in accordance with the provisions
hereof, (ii) delivery of the Spread Account Agreement Collateral to such
successor to be held in accordance with the procedures specified in Article Two
and (iii) receipt by the Controlling Party of an Opinion of Counsel to the
effect described in Section 5.05.


         (d)     The Controlling Party shall have the sole right to appoint each
successor Collateral Agent. Every temporary or permanent successor Collateral
Agent appointed hereunder shall execute, acknowledge and deliver to its
predecessor and to each Issuer Secured Party and the Issuer an instrument in
writing accepting such appointment hereunder and the relevant predecessor shall
execute, acknowledge and deliver such other documents and instruments as will
effectuate the delivery of all Spread Account Agreement Collateral to the
successor Collateral Agent to be held in accordance with the procedures
specified in Article Two, whereupon such successor, without any further act,
deed or conveyance, shall become fully vested with all the estates, properties,
rights, powers, duties and obligations of its predecessor. Such predecessor
shall, nevertheless, on the written request of either Issuer Secured Party or
the Issuer, execute and deliver an instrument transferring to such successor all
the estates, properties, rights and powers of such predecessor hereunder. In the
event that any instrument in writing from the Issuer or a Issuer Secured Party
is reasonably required by a successor Collateral Agent to more fully and
certainly vest in such successor the estates, properties, rights, powers, duties
and obligations vested or intended to be vested hereunder in the Collateral
Agent, any and all such written instruments shall, at the request of the
temporary or permanent successor Collateral Agent, be forthwith executed,
acknowledged and delivered by the Issuer. The designation of any successor
Collateral Agent and the instrument or instruments removing any Collateral Agent
and appointing a successor hereunder, together with all other instruments
provided for herein, shall be maintained with the records relating to the Spread
Account Agreement Collateral and, to the extent required by applicable law,
filed or recorded by the successor Collateral Agent in each place where such
filing or recording is necessary to effect the transfer of the Spread Account
Agreement Collateral to the successor Collateral Agent or to protect or continue
the perfection of the security interests granted hereunder.

17

--------------------------------------------------------------------------------



Back to Contents

       Section 4.06.      Indemnification. The Servicer shall indemnify the
Collateral Agent, its directors, officers, employees and agents for, and hold
the Collateral Agent, its directors, officers, employees and agents harmless
against, any loss, liability or expense (including the costs and expenses of
defending against any claim of liability) arising out of or in connection with
the Collateral Agent's acting as Collateral Agent hereunder, except such loss,
liability or expense as shall result from the negligence, bad faith or willful
misconduct of the Collateral Agent. The obligation of the Servicer under this
Section 4.06 shall survive the termination of this Agreement and the resignation
or removal of the Collateral Agent or the Servicer.


       Section 4.07.      Compensation and Reimbursement. The Servicer agrees
for the benefit of the Issuer Secured Parties to pay to the Collateral Agent,
the Collateral Agent Fee for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a collateral trustee) and to reimburse the Collateral Agent for
any reasonable and out of pocket expenses (including reasonable legal fees and
expenses but excluding any expenses resulting from the gross negligence, bad
faith, or willful misconduct of the Collateral Agent) incurred in connection
with the duties contemplated herein.


       Section 4.08.      Representations and Warranties of the Collateral
Agent. The Collateral Agent represents and warrants to the Issuer and to each
Issuer Secured Party as follows:


         (a)     Due Organization. The Collateral Agent is a national banking
association, duly organized, validly existing and in good standing under the
laws of the United States and is duly authorized and licensed under applicable
law to conduct its business as presently conducted.


         (b)     Corporate Power. The Collateral Agent has all requisite right,
power and authority to execute and deliver this Agreement and to perform all of
its duties as Collateral Agent hereunder.


         (c)     Due Authorization. The execution and delivery by the Collateral
Agent of this Agreement and the other Basic Documents to which it is a party,
and the performance by the Collateral Agent of its duties hereunder and
thereunder, have been duly authorized by all necessary corporate proceedings and
no further approvals or filings, including any governmental approvals, are
required for the valid execution and delivery by the Collateral Agent, or the
performance by the Collateral Agent, of this Agreement and such other Basic
Documents.

18

--------------------------------------------------------------------------------



Back to Contents

         (d)     Valid and Binding Agreement. The Collateral Agent has duly
executed and delivered this Agreement and each other Basic Document to which it
is a party, and each of this Agreement and each such other Basic Document
constitutes the legal, valid and binding obligation of the Collateral Agent,
enforceable against the Collateral Agent in accordance with its terms, except as
(i) such enforceability may be limited by bankruptcy, insolvency, reorganization
and similar laws relating to or affecting the enforcement of creditors' rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.



       Section 4.09.      Waiver of Setoffs. The Collateral Agent hereby
expressly waives any and all rights of set off that the Collateral Agent may
otherwise at any time have under applicable law with respect to the Spread
Account and agrees that amounts in the Spread Account shall at all times be held
and applied solely in accordance with the provisions hereof.


       Section 4.10.      Control by the Controlling Party. The Collateral Agent
shall comply with notices and instructions given by the Issuer only if
accompanied by the written consent of the Controlling Party, except that if any
Default shall have occurred and be continuing, the Collateral Agent shall act
upon and comply with notices and instructions given by the Controlling Party
alone in the place and stead of the Issuer.


ARTICLE V     

COVENANTS OF THE ISSUER


       Section 5.01.      Preservation of Spread Account Agreement Collateral.
Subject to the rights, powers and authorities granted to the Collateral Agent
and the Controlling Party in this Agreement, the Issuer shall take such action
as is necessary and proper with respect to the Spread Account Agreement
Collateral in order to preserve and maintain such Spread Account Agreement
Collateral and to cause (subject to the rights of the Issuer Secured Parties)
the Collateral Agent to perform its obligations with respect to such Spread
Account Agreement Collateral as provided herein including, without limitation,
filing UCC-1s on the Spread Account and investments therein. The Issuer will do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, such instruments of transfer or take such other steps or actions
as may be necessary, or required by the Controlling Party, to perfect the
Security Interests granted hereunder in the Spread Account Agreement Collateral,
to ensure that such Security Interests rank prior to all other Liens and to
preserve the priority of such Security Interests and the validity and
enforceability thereof.


       Section 5.02.      Notices. In the event that the Issuer acquires
knowledge of the occurrence and continuance of any Insurance Agreement Event of
Default or Event of Default under the Indenture or of any event of default or
like event, howsoever described or called, under any of the Basic Documents, the
Issuer shall immediately give notice thereof to the Collateral Agent and each
Issuer Secured Party.

19

--------------------------------------------------------------------------------



Back to Contents

       Section 5.03.      Waiver of Stay or Extension Laws; Marshalling of
Assets. The Issuer covenants, to the fullest extent permitted by applicable law,
that it will not at any time insist upon, plead or in any manner whatsoever
claim or take the benefit or advantage of, any appraisement, valuation, stay,
extension or redemption law wherever enacted, now or at any time hereafter in
force, in order to prevent or hinder the enforcement of this Agreement or any
absolute sale of the Spread Account Agreement Collateral or any part thereof, or
the possession thereof by any purchaser at any sale under Article Seven; and the
Issuer, to the fullest extent permitted by applicable law, for itself and all
who may claim under it, hereby waives the benefit of all such laws, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted. The Issuer, for
itself and all who may claim under it, waives, to the fullest extent permitted
by applicable law, all right to have the Spread Account Agreement Collateral
marshaled upon any foreclosure or other disposition thereof.


       Section 5.04.      Noninterference, etc. The Issuer shall not (i) waive
or alter any of its rights under the Spread Account Agreement Collateral (or any
agreement or instrument relating thereto) without the prior written consent of
the Controlling Party, (ii) fail to pay any tax, assessment, charge or fee
levied or assessed against the Spread Account Agreement Collateral, or to defend
any action, if such failure to pay or defend may adversely affect the priority
or enforceability of the Issuer's right, title or interest in and to the Spread
Account Agreement Collateral or the Collateral Agent's lien on, and security
interest in, the Spread Account Agreement Collateral for the benefit of the
Issuer Secured Parties or (iii) take any action, or fail to take any action, if
such action or failure to take action will interfere with the enforcement of any
rights under the Basic Documents.


       Section 5.05.      Issuer Changes.


         (a)     Change in Name, Structure, etc. The Issuer shall not change its
name, identity or corporate structure unless it shall have given each Issuer
Secured Party and the Collateral Agent at least 30 days' prior written notice
thereof, shall have effected any necessary or appropriate assignments or
amendments thereto and filings of financing statements or amendments thereto.


         (b)     Relocation of the Issuer. The Issuer shall not change its
principal executive office or jurisdiction of organization unless it gives each
Issuer Secured Party and the Collateral Agent at least 30 days' prior written
notice of any relocation of its principal executive office. If the Issuer
relocates its principal executive office, jurisdiction of organization or
principal place of business from Delaware, the Issuer shall give prior notice
thereof to the Controlling Party and the Collateral Agent and shall effect
whatever appropriate recordations and filings are necessary and shall provide an
Opinion of Counsel to the Controlling Party and the Collateral Agent, to the
effect that, upon the recording of any necessary assignments or amendments to
previously-recorded assignments and filing of any necessary amendments to the
previously filed financing or continuation statements or upon the filing of one
or more specified new financing statements, and the taking of such other actions
as may be specified in such opinion, the security interests in the Spread
Account Agreement Collateral shall remain, after such relocation, valid and
perfected.

20

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VI     

CONTROLLING PARTY; INTERCREDITOR PROVISIONS


       Section 6.01.      Appointment of Controlling Party. From and after the
Closing Date until the Insurer Termination Date, the Insurer shall be the
Controlling Party and shall be entitled to exercise all the rights given the
Controlling Party hereunder. From and after the Insurer Termination Date until
the Trustee Termination Date, the Trustee shall be the Controlling Party.
Notwithstanding the foregoing, in the event that an Insurer Default shall have
occurred and be continuing, the Trustee shall be the Controlling Party until the
applicable Trustee Termination Date. If prior to an Insurer Termination Date the
Trustee shall have become the Controlling Party as a result of the occurrence of
an Insurer Default and either such Insurer Default is cured or for any other
reason ceases to exist or the Trustee Termination Date occurs, then upon such
cure or other cessation or on such Trustee Termination Date, as the case may be,
the Insurer shall, upon notice thereof being duly given to the Collateral Agent,
again be the Controlling Party.


       Section 6.02.      Controlling Party's Authority.


         (a)     The Issuer hereby irrevocably appoints the Collateral Agent,
and any successor to the Collateral Agent appointed pursuant to Section 4.05,
its true and lawful attorney, with full power of substitution, in the name of
the Issuer, the Issuer Secured Parties or otherwise, but (subject to
Section 2.06) at the expense of the Issuer, to the extent permitted by law to
exercise, at any time and from time to time while any Insurance Agreement Event
of Default has occurred but at all such times at the direction of the
Controlling Party, any or all of the following powers with respect to all or any
of the Spread Account Agreement Collateral: (i) to demand, sue for, collect,
receive and give acquittance for any and all monies due or to become due upon or
by virtue thereof, (ii) to settle, compromise, compound, prosecute or defend any
action or proceeding with respect thereto, (iii) to sell, transfer, assign or
otherwise deal with the same or the proceeds thereof as fully and effectively as
if the Collateral Agent were the absolute owner thereof, and (iv) to extend the
time of payment of any or all thereof and to make any allowance or other
adjustments with respect thereto.


         (b)     With respect to the Notes and the related Spread Account
Agreement Collateral, each Issuer Secured Party hereby irrevocably and
unconditionally constitutes and appoints the Collateral Agent, and any successor
to such Collateral Agent appointed pursuant to Section 4.05 from time to time,
as the true and lawful attorney-in-fact of the Issuer Secured Parties, with full
power of substitution, to execute, acknowledge and deliver any notice, document,
certificate, paper, pleading or instrument and to do in the name of the
Collateral Agent as well as in the name, place and stead of such Issuer Secured
Party such acts, things and deeds for and on behalf of and in the name of the
Issuer Secured Parties under this Agreement which the Issuer Secured Parties
could or might do or which may be necessary, desirable or convenient in the
Collateral Agent's sole discretion with the prior written consent of the
Controlling Party or at the direction of the Controlling Party to effect the
purposes contemplated hereunder and, without limitation, exercise full right,
power and authority to take, or defer from taking, any and all acts with respect
to the administration of the Spread Account Agreement Collateral, and the
enforcement of the rights of the Issuer Secured Parties hereunder, on behalf of
and for the benefit of the Issuer Secured Parties, as their interests may
appear.

21

--------------------------------------------------------------------------------



Back to Contents

       Section 6.03.      Rights of Issuer Secured Parties. With respect to the
Notes and the related Spread Account Agreement Collateral, the Non-Controlling
Party at any time expressly agrees that it shall not assert any rights that it
may otherwise have, as an Issuer Secured Party with respect to the Spread
Account Agreement Collateral, to direct the maintenance, sale or other
disposition of the Spread Account Agreement Collateral or any portion thereof,
notwithstanding the occurrence and continuance of any Default or any
non-performance by the Issuer of any obligation owed to such Issuer Secured
Party hereunder or under any other Basic Document, and each party hereto agrees
that the Collateral Agent, at the direction of the Controlling Party shall be
the only Person entitled to assert and exercise such rights.


       Section 6.04.      Degree of Care.


         (a)     Controlling Party. Notwithstanding any term or provision of
this Agreement, the Collateral Agent shall incur no liability to the Issuer for
any action taken or omitted by the Collateral Agent in connection with the
Spread Account Agreement Collateral, except for any negligence, bad faith or
willful misconduct on the part of the Collateral Agent and, further, shall incur
no liability to the Non-Controlling Party except for the negligence, bad faith
or willful misconduct of the Collateral Agent in carrying out its duties, if
any, to the Non-Controlling Party. The Collateral Agent shall be completely
protected and shall incur no liability to any such party in relying upon the
accuracy, acting in reliance upon the contents and assuming the genuineness of
any notice, demand, certificate, signature, instrument or other document
believed by the Collateral Agent to be genuine and to have been duly executed by
the appropriate signatory, and (absent manifest error or actual knowledge to the
contrary) the Collateral Agent shall not be required to make any independent
investigation with respect thereto. The Collateral Agent shall, at all times, be
free independently to establish to its reasonable satisfaction the existence or
nonexistence, as the case may be, of any fact the existence or nonexistence of
which shall be a condition to the exercise or enforcement of any right or remedy
under this Agreement or any of the Basic Documents.


         (b)     The Non-Controlling Party. The Non-Controlling Party shall not
be liable to the Issuer for any action or failure to act by the Controlling
Party or the Collateral Agent in exercising, or failing to exercise, any rights
or remedies hereunder.

22

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VII     

REMEDIES UPON DEFAULT


       Section 7.01.      Remedies upon a Default. If a Default has occurred,
the Collateral Agent shall, at the written direction of the Controlling Party,
take whatever action at law or in equity as may appear necessary or desirable in
the judgment of the Controlling Party to collect and satisfy all Issuer Secured
Obligations, including, but not limited to, foreclosure upon the Spread Account
Agreement Collateral and all other rights available to secured parties under
applicable law or to enforce performance and observance of any obligation,
agreement or covenant under any of the Basic Documents.


       Section 7.02.      Waiver of Default. The Controlling Party shall have
the sole right, to be exercised in its complete discretion, to waive any Default
by a writing setting forth the terms, conditions and extent of such waiver
signed by the Controlling Party and delivered to the Collateral Agent, the other
Issuer Secured Party and the Issuer. Any such waiver shall be binding upon the
Non-Controlling Party and the Collateral Agent. Unless such writing expressly
provides to the contrary, any waiver so granted shall extend only to the
specific event or occurrence which gave rise to the Default so waived and not to
any other similar event or occurrence which occurs subsequent to the date of
such waiver.


       Section 7.03.      Restoration of Rights and Remedies. If the Collateral
Agent has instituted any proceeding to enforce any right or remedy under this
Agreement, and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Collateral Agent, then and in
every such case the Issuer, the Collateral Agent and each of the Issuer Secured
Parties shall, subject to any determination in such proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Issuer Secured Parties shall continue as though
no such proceeding had been instituted.


       Section 7.04.      No Remedy Exclusive. No right or remedy herein
conferred upon or reserved to the Collateral Agent, the Controlling Party or
either of the Issuer Secured Parties is intended to be exclusive of any other
right or remedy, and every right or remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law, in equity or otherwise (but, in
each case, shall be subject to the provisions of this Agreement limiting such
remedies), and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Controlling Party, and
the exercise of or the beginning of the exercise of any right or power or remedy
shall not be construed to be a waiver of the right to exercise at the same time
or thereafter any other right, power or remedy.

23

--------------------------------------------------------------------------------



Back to Contents

ARTICLE VIII     

MISCELLANEOUS


       Section 8.01.      Further Assurances. Each party hereto shall take such
action and deliver such instruments to any other party hereto, in addition to
the actions and instruments specifically provided for herein, as may be
reasonably requested or required to effectuate the purpose or provisions of this
Agreement or to confirm or perfect any transaction described or contemplated
herein.


       Section 8.02.      Waiver. Any waiver by any party of any provision of
this Agreement or any right, remedy or option hereunder shall only prevent and
stop such party from thereafter enforcing such provision, right, remedy or
option if such waiver is given in writing and only as to the specific instance
and for the specific purpose for which such waiver was given. The failure or
refusal of any party hereto to insist in any one or more instances, or in a
course of dealing, upon the strict performance of any of the terms or provisions
of this Agreement by any party hereto or the partial exercise of any right,
remedy or option hereunder shall not be construed as a waiver or relinquishment
of any such term or provision, but the same shall continue in full force and
effect.


       Section 8.03.      Amendments; Waivers. No amendment, modification,
waiver or supplement to this Agreement or any provision of this Agreement shall
in any event be effective unless the same shall have been made or consented to
in writing by each of the parties hereto and the Rating Agency Condition shall
have been satisfied; provided, however, that, notwithstanding the foregoing, for
so long as the Insurer shall be the Controlling Party, any amendments,
modifications, waivers or supplements hereto, or to the Spread Account Agreement
Collateral or Spread Account or to any requirement hereunder to deposit or
retain any amounts in such Spread Account or to distribute any amounts therein
as provided in Section 3.03 shall be effective if made or consented to in
writing by the Insurer, the Issuer and the Collateral Agent (the consent of
which shall not be withheld or delayed with respect to any amendment that does
not adversely affect the Collateral Agent) but shall in no circumstances require
the consent of the Trustee or the Noteholders.


       Section 8.04.      Severability. In the event that any provision of this
Agreement or the application thereof to any party hereto or to any circumstance
or in any jurisdiction governing this Agreement shall, to any extent, be invalid
or unenforceable under any applicable statute, regulation or rule of law, then
such provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Agreement, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by the Collateral Agent, or any of the Issuer Secured
Parties, hereunder is unavailable or unenforceable shall not affect in any way
the ability of the Collateral Agent or any of the Issuer Secured Parties to
pursue any other remedy available to it or them (subject, however, to the
provisions of this Agreement limiting such remedies).

24

--------------------------------------------------------------------------------



Back to Contents

       Section 8.05.      Nonpetition Covenant. Notwithstanding any prior
termination of this Agreement, each of the parties hereto agrees that it shall
not, prior to one year and one day after the Final Scheduled Distribution Date
of the Class A-4 Notes and payment of all amounts due to the Insurer under the
Insurance Agreement, acquiesce, petition or otherwise invoke or cause the Issuer
or the Seller to invoke the process of the United States of America, any State
or other political subdivision thereof or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government for the purpose of commencing or sustaining a case by or against
the Issuer or the Seller under a Federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, Trustee, custodian,
sequestrator or other similar official of the Issuer or the Seller or all or any
part of its respective property or assets or ordering the winding up or
liquidation of the affairs of the Issuer or the Seller. The parties agree that
damages will be an inadequate remedy for breach of this covenant and that this
covenant may be specifically enforced.


       Section 8.06.      Notices. All notices, demands, certificates, requests
and communications hereunder ("notices") shall be in writing and shall be
effective (a) upon receipt when sent through the U.S. mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, (b) one
Business Day after delivery to an overnight courier, (c) on the date personally
delivered to an Authorized Officer of the party to which sent, or (d) on the
date transmitted by legible telecopier transmission with a confirmation of
receipt, in all cases addressed to the recipient as follows:


  (a)   If to the Issuer:               AmeriCredit Automobile Receivables Trust
2005-D-A       c/o Wilmington Trust Company

      Rodney Square North

      1100 North Market Street

      Wilmington, DE 19890-0001

      Attention: Corporate Trust Administration

      (b)   If to the Insurer:

              Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Structured Finance Department – ABS
Telecopy No.: 212-208-3547
Confirmation: 212-668-0340

              with a copy to the attention of:

      Michael Babick, Vice President

      Telecopy No.: 212-363-1459

      Confirmation: 212-208-3407

25

--------------------------------------------------------------------------------



Back to Contents

      (in each case in which notice or other communication to the Insurer refers
to a Default or a claim on the Policy or in which failure on the part of the
Insurer to respond shall be deemed to constitute consent or acceptance, then
with a copy to the attention of the General Counsel marked to reflect "Urgent
Materials Enclosed")


(c)   If to the Trustee and the Trust Collateral Agent:


      JPMorgan Chase Bank, N.A.

      4 New York Plaza, 6th Floor

      New York, New York 10004

      Attention: Institutional Trust Services, AmeriCredit 2005-D-A


(d)   If to the Collateral Agent:


      JPMorgan Chase Bank, N.A.

      4 New York Plaza, 6th Floor

      New York, New York 10004

      Attention: Institutional Trust Services, AmeriCredit 2005-D-A


(e)   If to Moody's:


      Moody's Investors Service, Inc.

      ABS Monitoring Department

      99 Church Street

      New York, New York 10007


(f)   If to Standard & Poor's:


      Standard & Poor's Ratings Services, a division of

      The McGraw Hill Companies, Inc.

      via electronic delivery to Servicer_reports@sandp.com, or

      55 Water Street, 40th Floor

      New York, New York 10041

      Attention: Asset-Backed Surveillance Department


(g)   If to Fitch:


      Fitch, Inc.

      Asset Backed Securities Group

      One State Street Plaza

      New York, New York 10004

      Attention: Auto ABS, 32nd Floor

26

--------------------------------------------------------------------------------



Back to Contents

     A copy of each notice given hereunder to any party hereto shall also be
given to (without duplication) the Insurer, the Issuer, the Trustee, the Trust
Collateral Agent and the Collateral Agent. Each party hereto may, by notice
given in accordance herewith to each of the other parties hereto, designate any
further or different address to which subsequent notices shall be sent.

     Section 8.07.      Term of this Agreement. This Agreement shall take effect
on the Closing Date and shall continue in effect until the Distribution Date
occurring immediately following the Final Termination Date. On the Distribution
Date occurring immediately following the Final Termination Date and after giving
effect to any withdrawals pursuant to Section 3.03, this Agreement shall
terminate, all obligations of the parties hereunder shall cease and terminate
and the Spread Account Agreement Collateral, if any, held hereunder and not to
be used or applied in discharge of any obligations of the Issuer in respect of
the Issuer Secured Obligations or otherwise under this Agreement, shall be
released to and in favor of the Issuer; provided that the provisions of Sections
4.06, 4.07 and 8.05 shall survive any termination of this Agreement and the
release of any Spread Account Agreement Collateral upon such termination.


     Section 8.08.      Assignments; Third-Party Rights; Reinsurance.


       (a)     This Agreement shall be a continuing obligation of the parties
hereto and shall (i) be binding upon the parties and their respective successors
and assigns, and (ii) inure to the benefit of and be enforceable by each Issuer
Secured Party and the Collateral Agent, and by their respective successors,
transferees and assigns. The Issuer may not assign this Agreement, or delegate
any of its duties hereunder, without the prior written consent of the
Controlling Party.


       (b)     The Insurer shall have the right to give participations in its
rights under this Agreement and to enter into contracts of reinsurance with
respect to the Note Policy issued in connection with the Notes, upon such terms
and conditions as the Insurer in its discretion determines, and each such
participant or reinsurer shall be entitled to the benefit of any representation,
warranty, covenant and obligation of each party (other than the Insurer)
hereunder as if such participant or reinsurer was a party hereto and, subject
only to such agreement regarding such reinsurance or participation, shall have
the right to enforce the obligations of each such other party directly
hereunder; provided, however, that no such reinsurance or participation
agreement or arrangement shall relieve the Insurer of its obligations hereunder,
under the Basic Documents to which it is a party or under the Note Policy. In
addition, nothing contained herein shall restrict the Insurer from assigning to
any Person pursuant to any liquidity facility or credit facility any rights of
the Insurer under this Agreement or with respect to any real or personal
property or other interests pledged to the Insurer, or in which the Insurer has
a security interest, in connection with the transactions contemplated hereby.


     Section 8.09.      Consent of Controlling Party. In the event that the
Controlling Party's consent is required under the terms hereof or under the
terms of any Basic Document, it is understood and agreed that, except as
otherwise provided expressly herein, the determination whether to grant or
withhold such consent shall be made solely by the Controlling Party in its sole
discretion.

27

--------------------------------------------------------------------------------



Back to Contents

     Section 8.10.      Consents to Jurisdiction. Each of the parties hereto
irrevocably submits to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York, any court in the state of
New York located in the city and county of New York, and any appellate court
from any thereof, in any action, suit or proceeding brought against it and
related to or in connection with this Agreement, the other Basic Documents or
the transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such suit or action or
proceeding may be heard or determined in such New York State court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. To the extent permitted by applicable law,
each of the parties hereby waives and agrees not to assert by way of motion, as
a defense or otherwise in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such courts, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or any of the
other Basic Documents or the subject matter hereof or thereof may not be
litigated in or by such courts. The Issuer hereby irrevocably appoints and
designates JPMorgan Chase Bank, N.A., as its true and lawful attorney and duly
authorized agent for acceptance of service of legal process relating hereto. The
Issuer agrees that service of such process upon such Person shall constitute
personal service of such process upon it. Subject to Section 8.05, nothing
contained in this Agreement shall limit or affect the rights of any party hereto
to serve process in any other manner permitted by law or to start legal
proceedings relating to any of the Basic Documents against the Issuer or its
property in the courts of any jurisdiction.


     Section 8.11.      Determination of Adverse Effect. Any determination of an
adverse effect on the interest of the Issuer Secured Parties or the Noteholders
shall be made without consideration of the availability of funds under the Note
Policy.


     Section 8.12.      Headings. The headings of articles, sections and
paragraphs and the Table of Contents contained in this Agreement are provided
for convenience only. They form no part of this Agreement and shall not affect
its construction or interpretation.


     Section 8.13.      TRIAL BY JURY WAIVED. EACH OF THE PARTIES HERETO WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER BASIC DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS TO WHICH IT IS A PARTY, BY AMONG OTHER THINGS, THIS WAIVER.

28

--------------------------------------------------------------------------------



Back to Contents

     Section 8.14.      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ITS CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


     Section 8.15.      Counterparts. This Agreement may be executed in two or
more counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.


     Section 8.16.      Limitation of Liability.


       (a)     Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by Wilmington Trust Company not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall Wilmington Trust Company in its individual capacity or,
except as expressly provided in the Trust Agreement, as Owner Trustee have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer. For all purposes of this Agreement, in the
performance of its duties or obligations hereunder or in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles V, VI and VII of the Trust Agreement.


       (b)     Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by JPMorgan Chase Bank, N.A., not in
its individual capacity but solely in its capacities as Collateral Agent,
Trustee and Trust Collateral Agent and in no event shall JPMorgan Chase Bank,
N.A., have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

29

--------------------------------------------------------------------------------



Back to Contents

     IN WITNESS WHEREOF, the parties hereto have executed this Spread Account
Agreement as of the date set forth on the first page hereof.

  AMERICREDIT AUTOMOBILE RECEIVABLES
TRUST 2005-D-A, as Issuer


  By: WILMINGTON TRUST COMPANY, not in
its individual capacity but solely as Owner
Trustee on behalf of the Trust.


  By: /s/ Michele C. Harra          

  Title: Financial Services Officer          


  AMBAC ASSURANCE CORPORATION,

  as Insurer


  By: /s/ Michael Babick          

  Title: First Vice President               


  JPMORGAN CHASE BANK, N.A.,

  as Trustee, as Trust Collateral Agent and as
Collateral Agent


  By: /s/ Melissa Wilman          

  Title: Vice President                    

Accepted and Agreed with respect to Sections 3.06, 4.06 and 4.07:

AMERICREDIT FINANCIAL SERVICES, INC.

By: /s/ Susan B. Sheffield               

Title: Senior Vice-President, Structured Finance     

 

--------------------------------------------------------------------------------